                Case 17-12560-BLS              Doc 4585         Filed 02/11/21        Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF                                                         Case No. 17-12560 (BLS)
COMPANIES, LLC, et al.,1
                                                                            (Jointly Administered)
                           Remaining Debtors

                                                                            Ref. Docket No. 4570

                                         AFFIDAVIT OF SERVICE

STATE OF OHIO                       )
                                    ) ss.:
COUNTY OF FRANKLIN                  )

I, ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action & Claims Solutions, Inc., located at
   5151 Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and
   am not a party to the above-captioned action.

2. On January 20, 2021, I caused to be served the “Liquidation Trust’s Motion for Entry of an
   Order Extending the Period Within Which the Liquidation Trust and its Subsidiaries May
   Object to Claims,” dated January 20, 2021, [Docket No. 4570] by causing a true and correct
   copy to be

         a. enclosed securely in separate postage pre-paid envelopes and delivered via first class
            mail to the parties listed on the annexed Exhibit A, and

         b. delivered via electronic mail to the parties listed on the annexed Exhibit B.




1        The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.




                                                          -1-
             Case 17-12560-BLS        Doc 4585      Filed 02/11/21   Page 2 of 6




3. The envelope utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                  /s/ Angela Chachoff
                                                                  Angela Chachoff
 Sworn to before me this
 27th day of January, 2021
 /s/ Andrea R. Speelman
 Andrea R. Speelman
 Notary Public, State of Ohio
 Commission Expires March 21, 2024




                                              -2-
Case 17-12560-BLS   Doc 4585   Filed 02/11/21   Page 3 of 6




                    EXHIBIT A
Case 17-12560-BLS   Doc 4585   Filed 02/11/21   Page 4 of 6
Case 17-12560-BLS   Doc 4585   Filed 02/11/21   Page 5 of 6




                    EXHIBIT B
Case 17-12560-BLS   Doc 4585   Filed 02/11/21   Page 6 of 6
